Citation Nr: 1516454	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding his increased rating claim for bilateral hearing loss, the Board notes that the Veteran has challenged the validity of the August 2011 VA audiological examination.  Moreover, his representative has asserted that the Veteran's hearing loss has increased in severity since that time.  See March 2015 brief.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a lumbar spine disorder. The Board notes VA's January 2011 formal finding memorandum regarding incomplete available service treatment records.  The record contains evidence of a current disability and an indication through the Veteran's statements that his lumbar spine disorder had its onset in service, as he claims that he injured his lower back in connection with carrying out his service duties.  See January statement.  There is not, however, sufficient evidence to address the question of whether his current lumbar spine disorder is related to his military service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In addition, private treatment records identified by the Veteran have been obtained for the most part; however, there is a December 2011 report of general information that states that his primary care provider, Family Healthlink of Lees Summit, was not reachable.  It does not appear that the Veteran was notified of the results of this search (the February 2012 duty to assist letter did not include this information) or that any additional attempt has been made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another attempt to obtain the Veteran's medical records from Family Healthlink of Lees Summit.  All efforts and responses should be documented in the claims file.  

If such records are unavailable or cannot be obtained, the AOJ should notify the Veteran and allow him an appropriate time to respond.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and a lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any records that have not been previously obtained and associate them with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.


3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post -service medical evidence, and statements made in connection with his claim.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran has a lumber spine disorder that manifested in service or that is causally or etiologically related thereto, to include any injuries or duties therein.  

In rendering this opinion, the examiner should comment on and discuss the significance, if any, of the Veteran's duties associated with his military occupational specialty (aircraft maintenance specialist), to include his duties working in a wheel/tire shop (disassembling and reassembling aircraft wheel and tires).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



